Citation Nr: 1123688	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-02 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for myasthenia gravis, to include as due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to July 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran had also initiated an appeal seeking an increased rating for his service-connected posttraumatic stress disorder.  In his January 2010 VA Form 9, he limited his appeal to the matter at hand.  


FINDING OF FACT

Myasthenia gravis was not manifested in service or in the first year following the Veteran's discharge from active duty, and is not shown to be related to his service, to include as due to herbicide exposure.  


CONCLUSION OF LAW

Service connection for myasthenia gravis is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  A March 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

Regarding VA's duty to assist, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded a VA examination in September 2009.  The Board finds that the examination was adequate for rating purposes, as the examiner expressed familiarity with pertinent medical history, and conducted a thorough examination, noting all findings necessary for consideration of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  




B. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Certain chronic diseases (to include myasthenia gravis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for myasthenia gravis).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 381 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary when the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's service personnel records confirm that he served in Vietnam during the Vietnam Era; it is not in dispute that he may have been exposed to herbicides/Agent Orange in the course of such service.  However, his STRs are silent for any evidence that myasthenia gravis was manifested in service, and on June 1987 examination for retirement from service, neurological evaluation was normal.  His diagnoses included, but were not limited to, a history of rheumatoid arthritis (of both hands and feet), and a history of low back problems and some accompanying paresthesia of the lower extremities.  There is likewise no evidence that myasthenia gravis was manifested in the first postservice year.  While the Veteran has more recently alleged that he had myasthenia gravis in service, and that it has persisted since, the Board finds those allegations not credible.  See, e.g., January 2010 VA Form 9.  They are not credible because they are unsupported by, and inconsistent with contemporaneous clinical records, which by their very nature merit considerable probative value, and because they are self-serving.  In that regard, it is noteworthy that myasthenia gravis was first diagnosed in January 2009.  The Board notes that the Veteran appears to be alleging that he actually had myasthenia gravis earlier than January 2009 when he was treated for symptomatology consistent such disability, albeit he was diagnosed with another disability (i.e., in March 2008 when he was diagnosed with sudden onset diplopia third cranial nerve palsy, unknown etiology).  Assuming (for the purpose of this opinion) that myasthenia gravis should have been diagnosed in March 2008, that is still nearly 21 years after service.  Consequently, service connection for myasthenia gravis on the basis that it became manifest during service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  

Inasmuch as myasthenia gravis is not among the diseases listed in 38 C.F.R. § 3.309(e) (determined to be related to Agent Orange/herbicide exposure), the presumptive provisions of 38 U.S.C.A. § 1116 do not apply, and service connection for myasthenia gravis under those presumptive provisions is not warranted.  In his October 2009 notice of disagreement, the Veteran cited to treatise evidence suggesting that neuropathy of delayed onset may be related to herbicide exposure.  He argues that myasthenia gravis may similarly be related to exposure to herbicides.  To the extent that he may seeking to extend the presumptive provisions (by inference) to an unlisted disease, his argument lack merits.  The Secretary (of VA) has certified that a presumption of service connection is not warranted for any disease which is not specifically listed.  See e.g., 68 Fed. Reg.  27, 630-27, 641 (May 20, 2003).  

The Veteran may nonetheless establish service connection for myasthenia gravis to include as due to Agent Orange exposure; but to do so, he must affirmatively show that the disease is indeed related to his exposure to herbicides/Agent Orange in service (or is otherwise related to service).  See Combee, 34 F.3d at 1043.  The record, including VA treatment records, shows the Veteran has received treatment for myasthenia gravis.  It is not in dispute that he has such disability.  However, as was noted above, the disability (at earliest) was first manifested some 21 years postservice.  The United States Court of Appeals for the Federal Circuit has held that a lengthy time interval between service and the initial postservice manifestation of a disability for which service connection is sought is, of itself, a factor for consideration against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (where service connection was sought on the basis that a pre-existing disability was aggravated by service).  

The Veteran appears to premise his theory of entitlement on the fact that he did not have myasthenia gravis prior to service in Vietnam, but had the onset of such disability after Vietnam service (and Agent Orange/herbicide exposure).  This reasoning is simply too tenuous to support a finding of a nexus between the Veteran's service/herbicides (to include Agent Orange) and his myasthenia gravis which appeared about 21 years thereafter.  [By such reasoning any disease first manifested after service in Vietnam would be deemed related to Agent Orange/herbicide exposure.  Extensive scientific studies have produced a limited list of disabilities so related (see 38 C.F.R. § 3.309(e)).]  The matter of a nexus between a disability such as myasthenia gravis and remote exposure to an environmental hazard such as Agent Orange is (in the absence of continuity of symptoms) a complex medical question that is beyond the scope of lay observation.  See Jandreau, 492 F.3d at 1372.  

The Board notes that the Veteran submitted with his October 2009 notice of disagreement treatise evidence indicating that direct contact or exposure to PD680, a solvent he alleges that he used while in Vietnam (and that contained Agent Orange) may cause throat irritation, nausea, vomiting, and central nervous system effects.  This evidence does not discuss the Veteran's particular situation; it does not relate myasthenia gravis, specifically, to herbicide/Agent Orange exposure.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  The United States Court of Appeals for Veterans Claims has held that a medical article or treatise can provide support to a claim, but they must be combined with an opinion of a medical professional and be reflective of the specific facts of a case, as opposed to a discussion of generic relationships.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  In this case, the treatise evidence submitted by the Veteran is general in nature, does not specifically discuss his claimed disease at issue, and is not accompanied by any medical opinion of a medical professional which directly supports the conclusion he asks the Board to reach.  

There is no competent evidence of record that relates the Veteran's myasthenia gravis to his service (to include as due to an event, injury, or disease therein).  The only competent evidence in the matter of a nexus between the Veteran's myasthenia gravis and his service is the opinion of the September 2009 VA examiner who indicated that it was less likely than not that the Veteran's myasthenia gravis was related to service.  The examiner noted that there were various complaints of abnormal lower extremity sensation with multiple diagnoses given, as well as diagnoses/treatment for other disabilities, including rheumatoid arthritis on separation examination.  However, the examiner opined that based on his experience, myasthenia gravis is not related to any of the complaints in the Veteran's STRs.  The opinion is by a medical professional who is competent to provide it; and as there is no competent (medical opinion) evidence to the contrary, the Board finds it persuasive.  

In summary, the medical evidence shows that the Veteran has myasthenia gravis that became manifest many years after his retirement from service (and even more years after his presumed exposure to Agent Orange), and there is no competent evidence suggesting that it may somehow be related to his service, including as due to Agent Orange exposure.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against his claim.  In such a situation, the benefit of the doubt doctrine does not apply.  Accordingly, the claim must be denied.    


ORDER

Service connection for myasthenia gravis, including as due to herbicide exposure is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


